     Case: 1:20-cv-00231-SNLJ Doc. #: 9 Filed: 01/19/21 Page: 1 of 4 PageID #: 29




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MISSOURI
                             SOUTHEASTERN DIVISION


STANLEY BAKER,                             )
                                           )
           Plaintiff,                      )
                                           )
                                    vs.    )       Case No. 1:20CV231 SNLJ
                                           )
UNION PACIFIC RAILROAD,                    )
                                           )
           Defendant.                      )


                              MEMORANDUM and ORDER

         Plaintiff Stanley Baker brought this personal injury lawsuit against defendant

Union Pacific Railroad Company. Defendant has moved to dismiss based on lack of

personal jurisdiction [#7]. Plaintiff has not filed a brief in opposition, and the time for

doing so has passed.

I.       Background

         According to the complaint, plaintiff was employed by defendant as a

“maintenance of way laborer.” He alleges that defendant is a common carrier by rail

engaged in interstate commerce in Dexter, Missouri and Paducah, Kentucky and that the

defendant is thus governed by the Federal Employers’ Liability Act, 45 U.S.C. §§ 51-60.

Plaintiff states that on May 3, 2018, he was assigned to his position in Dexter, Missouri,

when he was “transferred emergently” to Paducah, Kentucky. He state that he

“was injured while installing a communication system in a motel used by [defendant] in

Paducah” and suffered severe and permanent injuries while “moving equipment.”

                                               1
  Case: 1:20-cv-00231-SNLJ Doc. #: 9 Filed: 01/19/21 Page: 2 of 4 PageID #: 30




Plaintiff claims that defendant committed one or more negligent acts by failing to provide

adequate manpower to move the equipment, failing to train co-workers, failing to warn

plaintiff of reasonably foreseeable hazardous conditions, and other acts or failures.

       Defendant has moved to dismiss for lack of personal jurisdiction.

II.    Discussion

       In a diversity action such as this one, the Court “may assume jurisdiction over the

nonresident defendants only to the extent permitted by the long-arm statute of the forum

state and by the Due Process Clause.” Romak USA, Inc. v. Rich, 384 F.3d 979, 984 (8th

Cir. 2004).

       To survive a motion to dismiss for lack of personal jurisdiction, the non-moving

party need only make a prima facie showing of jurisdiction; that is, the “plaintiff must

state sufficient facts in the complaint to support a reasonable inference that defendants

may be subjected to jurisdiction in the forum state.” Steinbuch v. Cutler, 518 F.3d 580,

585 (8th Cir. 2008).

       Personal jurisdiction may be either general or specific. Bristol-Myers Squibb Co.

v. Superior Court of California, San Francisco County, 137 S. Ct. 1773, 1780 (2017)

(“BMS”). The exercise of general jurisdiction over a corporation may take place where

“the corporation is fairly regarded as at home.” Id. (quoting Goodyear Dunlop Tires

Operations, S.A. v. Brown, 564 U.S. 915, 924 (2011)). “A court with general jurisdiction

may hear any claim against that defendant, even if all the incidents underlying the claim

occurred in a different State.” Id. Here, because defendant is a Delaware corporation

with its central operations and principal place of business in Nebraska, defendant

                                             2
  Case: 1:20-cv-00231-SNLJ Doc. #: 9 Filed: 01/19/21 Page: 3 of 4 PageID #: 31




maintains it is not “at home” in Missouri. Defendant further notes that its activities in

Missouri do not render it also “at home” in Missouri: defendant operates in 23 states and

employs only 5.3% of its workforce in Missouri; revenues in Missouri are only 4.4% of

its overall company-wide revenues; and defendant’s rail system in Missouri comprises

just 4.76% of its overall track mileage. In BNSF Railway Co. v. Tyrrell, 137 S. Ct. 1549,

1554 (2017), the United States Supreme Court found statistics similar to those here to be

insufficient to conclude that BNSF was subject to general personal jurisdiction in

Montana. See also Norfolk Southern Ry. Co. v. Dolan, 512 S.W.3d 41 (Mo. banc 2017).

Tyrrell also established that FELA does not aid plaintiff, as it held that FELA did not

address, let alone confer, personal jurisdiction over a railroad where general or specific

jurisdiction does not otherwise exist. 137 S. Ct. at 1558.

       “Specific jurisdiction is very different. In order for a state court to exercise

specific jurisdiction, ‘the suit’ must ‘aris[e] out of or relat[e] to the defendant’s contacts

with the forum.’” BMS, 137 S. Ct. at 1780 (quoting Daimler AG v. Bauman, 134 S.Ct.

746,754 (2014)). Defendant suggests that specific jurisdiction is not possible here

because the complaint establishes that the injury and conduct at issue occurred in

Kentucky, not in Missouri. Although plaintiff alleges that he was assigned to his position

in Dexter, Missouri and that defendant engages in interstate commerce in Dexter,

Missouri, he alleges he was injured in Kentucky. He does not plead that he was injured

by any wrongful acts or negligent conduct in Missouri. Plaintiff has not met his burden

to establish that defendant is subject to either general or specific jurisdiction in Missouri,

and thus the defendant’s motion will be granted.

                                               3
 Case: 1:20-cv-00231-SNLJ Doc. #: 9 Filed: 01/19/21 Page: 4 of 4 PageID #: 32




     Accordingly,

     IT IS HEREBY ORDERED that defendant’s Motion to Dismiss [#7] is

GRANTED.

     Dated this 19th day of January, 2021.



                                             STEPHEN N. LIMBAUGH, JR.
                                             SENIOR UNITED STATES DISTRICT JUDGE




                                         4
